TO: Clerk's Office
     UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK



     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL


                                                                                    A)If pursuant to a prior Court Order:
                                                                                    Docket Number of Case in Which Entered:
                                                                                    Judge/Magistrate Judge:
United States
                                                                                    Date Entered:

                                                       I9-CR-64(RJD)
Rodrigo Garcia Berkowitz,                            Docket Number



                                                                                    B)If a new application,the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintifil         Defendant       DOJ                                authorizes filing under seal
Name: MarkE. Bini
Firm Name: U.S. Attorney's Office. E.D.N.V.
Address:   271 Cadman Plaza East
           Brooklyn. New York 11201
Phone Number: 718-254-8761                                                          ORDERED SEALED AND PLACED IN THE CLERK'S OFnCE,
E-Mail Address:mark.bini@usdoi.gov                                                  AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                    THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                 NO ✓
If yes,state description of document to be entered on docket sheet:                 DATED: tyooklyn                                  YORK
                                                                                                  3/12/201



                                                                                     U.S. DISTRICT JUD                                 JUDGE


                                                                                    RECEIVED IN CLERK'S OFFICE 03/12/2019
                                                                                                                                  DATE
MANDATORY CERTinCATION OF SERVICE:
A.)     A copy ofthis application either has been or will be prompt!;       1 all parties to this action, B.)   Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:     :or C.) ✓ This i             cument submitted,and flight public safety, or security are significant concerns.
(Check one)

                            03/12/2019
                              DATE
                                                                             A"'
                                                                        SIGNATURE
